

116 HR 8150 IH: Safe Considerations of the Health Of Our Learning Students Act
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8150IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Ms. Mucarsel-Powell (for herself, Mr. Soto, Ms. Garcia of Texas, Mrs. McBath, Mr. Cisneros, Ms. Frankel, Mrs. Demings, Mr. Hastings, Ms. Wasserman Schultz, Mr. San Nicolas, Mr. Thompson of Mississippi, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to conduct a study with respect to safety precautions to prevent the spread of COVID–19 in schools, and for other purposes.1.Short titleThis Act may be cited as the Safe Considerations of the Health Of Our Learning Students Act or SCHOOLS Act.2.Study on COVID–19 safety precautions for schools(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall conduct a study with respect to safety precautions to prevent the spread of COVID–19 in schools.(b)Content of studyThe study conducted under subsection (a) shall address each of the following:(1)Reopening criteria and best practices(A)Minimum criteriaThe minimum criteria that a community needs to meet with respect to the spread of COVID–19, including the sufficiency of such criteria, before opening schools for full-time and in-person instruction, including—(i)a decreasing positivity rate reported over a 28-day period that shall in no case exceed 5 percent; and(ii)a reproductive number over such 28-day period of less than 1.(B)Best practicesBest practices with respect to the criteria under subparagraph (A), including with respect to—(i)public health capacity to conduct testing and contract tracing in the community;(ii)surge capacity in hospitals; and (iii)the amounts of personal protective equipment needed.(2)Crisis response personnelPractices for crisis response personnel in schools, including—(A)the designation of at least 1 staff member (or nurse who may not be a staff member) to provide crisis response in each school;(B)the metrics to be reported by such staff member;(C)with respect to a school that has at least 2 such staff members, the composition of a team of such staff members; and(D)the actions such staff member should take to minimize the spread of COVID–19 in schools (including actions with respect to inclement weather).(3)StaffingRecommended practices to increase the safety of staff and reduce the spread of COVID–19 among staff, including—(A)the use of common spaces, such as break rooms;(B)allowing staff to work remotely;(C)the use of face coverings, including—(i)appropriate times for and exemptions to such use; and(ii)appropriate spaces to suggest such use; and(D)health screenings and reporting of symptoms of COVID–19, and any associated testing for COVID–19, taking into account privacy protections.(4)Facility conditionsRecommended practices with respect to facility conditions, including—(A)the minimum physical distancing to reduce the risk of spread between individuals in classrooms and common spaces, including hallways;(B)the appropriate ventilation and air flow;(C)cleaning and disinfection of school supplies and common areas; and(D)the minimum physical distancing to reduce the risk of spread during physical education and recreation activities, and the level of risk associated with any such physical education or recreation activity.(5)TransportationRecommended practices to increase the safety of staff and students with respect to transporting students to and from schools, including—(A)with respect to dropping students off at and picking students up from schools—(i)conducting health screenings;(ii)implementing staggered schedules; and(iii)physical distancing and hygiene practices; and(B)safety protocols with respect to the use of buses.(6)Organization of teaching and classesRecommended practices with respect to the organization of teaching, classes, and other group settings, including—(A)consistent and small cohort groups among students and teachers;(B)rotating schedules or other alternate schedules; and(C)administering meal time.(c)RecommendationsNot later than 60 days after the date of the enactment of this Act, the Secretary shall—(1)submit to Congress recommendations based on the results of the study under subsection (a); and(2)update the recommendations under paragraph (1) as necessary.3.Grant program to implement CDC guidance relating to COVID–19(a)EstablishmentThe Secretary of Education shall carry out a grant program to make grants to State educational agencies to carry out the activities described in subsection (c).(b)ApplicationTo be eligible to receive a grant under this section, a State educational agency shall submit to the Secretary an application not later than 2 months after funds are first made available under subsection (g)(1) that includes—(1)a plan developed by the State educational agency to implement the guidance relating to health and safety measures with respect to COVID–19 established by the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, in local educational agencies, elementary schools, and secondary schools served by such State Educational agency;(2)an assurance that, with respect to school year 2020–2021, the State educational agency will—(A)offer remote digital learning options to students such that the number of hours offered for remote digital learning is equal to or greater than the number of hours offered for in-person learning;(B)not require a student who has an increased health risk (as defined by the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention) or lives with a family member with an increased health risk to attend in-person learning;(C)limit in-person meetings and conferences;(D)group students in such a manner as to minimize the burden placed on teachers; and(E)provide guidance for teachers who have an increased health risk for instructing students remotely; (3)a plan to—(A)close in-person learning in the case of a resurgence (as defined by the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention) of COVID–19 cases in the State; (B)with respect to a school in which a student or staff member who attends such school in-person tests positive for COVID–19, close such school until it is safe for students and staff to return; and(C)notify each student and staff member who may have come in to contact with a student or staff member described in subparagraph (B) of the potential exposure to COVID–19; and(4)such other information as the Secretary may require.(c)Use of funds(1)In generalA State educational agency that receives a grant under this section may only use such grant—(A)to carry out such activities as are necessary to implement the guidance described in subsection (b)(1), as determined by the Secretary; and(B)to—(i)conduct teacher training on public safety protocols;(ii)establish or expand digital education programs;(iii)carry out teacher professional development for digital learning;(iv)establish or expand summer learning, weekend instruction, or expanded school years to supplement instruction;(v)hire substitute teachers, including substitute teachers for teachers who are medically vulnerable;(vi)provide paid sick and family leave for all staff, including substitute teachers and contract workers;(vii)establish or expand mental health support services, including by hiring staff and other personnel to meet the social, emotional, and mental health needs of students;(viii)purchase school supplies needed for student and staff health safety, including personal protective equipment, sanitation supplies, and equipment necessary for temperature checks of students and staff;(ix)purchase other school supplies (including books and laptops) for students; or(x) purchase equipment needed for physical distancing and digital learning.(2)Administrative expensesA State educational agency may use not more than 5 percent of any grant received under this section for administrative expenses related to carrying out the activities described in paragraph (1).(d)Department reportNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter until the last day of school year 2020–2021, the Secretary shall submit to Congress a report that includes—(1)the number and amount of grants made under this section; and(2)with respect to each State, the number of students and faculty members in each such State who test positive for COVID–19.(e)Rules of construction(1)Employee rightsNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to school or local education agency employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employers and their employees.(2)Immigration statusNothing in this section shall be construed to limit any student, the State educational agency and local educational agency serving such student, or the elementary school or secondary school in which a student is enrolled from receiving funds pursuant to this section based on the immigration status of such student. (f)DefinitionsIn this section:(1)ESEA termsThe terms elementary school, local educational agency, secondary school, Secretary, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.). (2)StudentThe term student means a student who attends a public elementary school or public secondary school.(g)Funding(1)In generalOf the amounts made available to the Department of Education—Education Stabilization Fund under Public Law 116–136, the Secretary shall use $300,000,000,000 to carry out grants under this section for fiscal year 2020.(2)No funding to private schoolsNone of the funds made available under paragraph (1) may be used to—(A)provide funding to a private elementary school or private secondary school; or(B)establish vouchers for students to attend a school described in subparagraph (A). 